Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ Attorney, Mr. Dennis Bennett, on 2/2/2022.
The application has been amended as follows: 
Claim 4 was amended to read as follows:
 The compound of claim 1, wherein A is chosen from aryl, biaryl, and biheteroaryl, any of which is substituted with one or more R2 groups.  
Claim 5 was amended to read as follows:
The compound of claim 4, wherein A is chosen from phenyl, biphenyl, naphthyl, pyridinylphenyl, phenylpyridinyl, and bipyridinyl, any of which is substituted with one or more R2 groups.
REASONS FOR ALLOOWANCE
The following is an examiner’s statement of reasons for allowance:  
The closest prior art is US 4,248,879 to Buckle, D. et al., which discloses compounds as depicted below:

    PNG
    media_image1.png
    113
    183
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    144
    243
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    191
    126
    media_image3.png
    Greyscale
  
These compounds differ from the claimed genus in that the group corresponding to ring moiety A is unsubstituted or bears an alkyl substituent. The instant claims require that moiety A be substituted with  C2-6 alkynyl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622